Citation Nr: 0636349	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.  He died in June 2002.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
cause of death of the veteran.  

A few months before this decision, the RO notified the 
appellant by letter that it was deferring a decision on 
entitlement to DIC under the provisions of 38 U.S.C. § 1318.  
However, the first time that the RO adjudicated this issue 
was not in a rating decision but in the December 2003 
statement of the case (SOC) issued in response to the 
appellant's March 2003 notice of disagreement (NOD) with the 
February 2003 rating decision.  The appellant subsequently 
filed a VA Form 9 substantive appeal in December 2003 with 
the SOC on which she indicated that she would like to appeal 
all the issues listed in the SOC.

The Board notes that appellate review generally is initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
In this case the RO first adjudicated the issue of 
entitlement to DIC under the provisions of section 1318 in 
the SOC; accordingly, the appellant's indication on the VA 
Form 9 that she wished to appeal this issue would ordinarily 
be construed as an NOD that would prompt the Board to remand 
that claim for the RO to issue an SOC and provide a 
reasonable amount of time for the appellant to submit a 
substantive appeal.   See Manlincon v. West, 12 Vet. App. 238 
(1999).  However, because the SOC was already issued which 
notified the appellant of the regulations pertaining to the 
provisions of section 1318 and explained to her the reason 
for the denial of DIC on that basis, to remand the claim to 
have an SOC issued would be superfluous.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  

Moreover, both theories of entitlement (i.e. brought under 
38 U.S.C.A. § 1318 and the claim of service connection for 
the cause of the veteran's death), are means to obtaining the 
same benefit that is sought by the appellant, i.e., DIC.  The 
appellant has been fully informed of the regulations 
pertaining to obtaining DIC based on both these underlying 
theories and the reasons for the denial of both, and her 
arguments have addressed only the issue for service 
connection for the cause of the veteran's death.  Therefore, 
the Board concludes that its jurisdiction extends to 
consideration of the section 1318 issue in this case and that 
the appellant will not be prejudiced by its considering the 
section 1318 issue on appeal.  See Rowell, 4 Vet. App. at 17 
(holding that lack of timely filed substantive appeal does 
not deprive Board of jurisdiction over appeal initiated by a 
timely notice of disagreement); Beryle v. Brown, 9 Vet. App. 
24, 28 (1996) (holding that, where Board proceeded to review 
claims on appeal where no substantive appeal was filed, Board 
implicitly waived the filing requirement of the substantive 
appeal as to those claims).  

The appellant did not appear for a travel Board hearing 
scheduled for November 2004.


FINDINGS OF FACT

1.  The veteran died in June 2002; the death certificate 
shows that the immediate and only listed cause of death was 
arteriosclerotic heart disease.  

2.  At the time of the veteran's death, service connected was 
in effect for scars of the lower left arm and upper left 
forearm, and for anxiety neurosis with psycho-physiological 
gastrointestinal symptomatology, both assigned 30 percent 
evaluations, for a combined total evaluation of 50 percent.  

3.  The veteran's service-connected disabilities did not 
result in, cause or contribute substantially or materially to 
the veteran's death.

4.  No cardiovascular or pulmonary condition, including 
hypertension, was demonstrated either during the veteran's 
active military service, or the first post-service year; the 
primary cause of the veteran's death, arteriosclerotic heart 
disease, was initially diagnosed many years after the 
veteran's discharge from service and that disorder is not 
shown to have been related to service.

5.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been specifically alleged or 
established here.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006); See Sabonis v. Brown, 6 
Vet. App


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

With respect to the issues of entitlement to service 
connection for the cause of the veteran's death and for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, the 
Board finds that the appellant has been adequately notified 
of the VCAA. A VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
appellant with notice of the VCAA in October 2002, prior to 
the initial decision on the claim in February 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claims in this case.  Specifically, the 
October 2002 notice stated that the evidence must show that 
the veteran died in service or that his service-connected 
conditions caused or contributed to his death.  It was noted 
that VA may also grant DIC benefits if the veteran was 
continuously rated totally disabled due to service-connected 
disabilities for at least ten years before his death.  
Additionally, the December 2003 Statement of the Case (SOC) 
notified the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.

In addition, the RO notified the appellant in the October 
2002 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA and private medical 
records.  

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
October 2002 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  The October 2002 letter also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain.  In 
addition, the October 2002 letter informed the appellant that 
it was her responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the rating decision and SOC of the reasons for 
the denial of her claims and, in so doing, informed her of 
the evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection for the cause 
of the veteran's death and for DIC benefits, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the appellant is not entitled to service 
connection for the cause of the veteran's death or for DIC 
benefits, any question as to the appropriate effective date 
to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  In this regard, the record already contains a private 
medical opinion from the veteran's treating cardiologist 
addressing the pertinent issue of the relationship between 
the cause of his death and the veteran's service-connected 
disorders.  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

The veteran died in June 2002 at the age of 76.  The death 
certificate shows that the immediate cause of death was 
arteriosclerotic heart disease.  There were no further causes 
listed.

At the time of his death, service connection was in effect 
for scars of the lower left arm and upper left forearm, 
evaluated as 30 percent disabling; and for anxiety neurosis 
with psycho-physiological gastrointestinal symptomatology, 
evaluated as 30 percent disabling.  The combined total 
evaluation effective from April 1970 forward was 50percent.  

In September 2002, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child.  She indicated that she was claiming that the cause of 
the veteran's death was due to service.

The service medical records (SMRs) are negative for any 
complaints, treatment or diagnosis relating to any 
cardiovascular disorder.  The records show that the veteran 
sustained a bullet wound to the left arm in 1945.  When 
evaluated in September 1945, the lungs were clear, and the 
heart was normal with no enlargement.  The report of the 
veteran's separation medical examination dated in May 1946 
showed that his cardiovascular system and lungs were 
clinically evaluated as normal and that a chest X-ray film 
was negative.  

The veteran underwent a VA examination in July 1946 at which 
time he complained of left arm problems and symptoms of 
nervousness.  Evaluations of the cardiovascular and 
respiratory systems was normal as was a chest X-ray films and 
EKG.  An impression of psychic-neurosis, anxiety state, was 
made.  When examined by VA again in March 1947, June 1950 and 
June 1952, evaluations of the cardiovascular and respiratory 
systems were again normal.  June 1950, June 1952 and March 
1961 X-ray films of the chest and lung fields were clear.  
Those examinations showed that problems with the left arm and 
scarring continued and that disorders including anxiety 
reaction were diagnosed.  

A medical statement of Dr. R. dated in March 1970 indicated 
that the veteran had had hypertension for years.  At that 
time the heart showed no enlargement.  Electrocardiogram of 
December 1969 was within normal limits.  

VA examination of June 1975 shows that diagnoses of anxiety 
neurosis and psycho-physiological disorder were rendered.  
The veteran was not examined by VA again after 1975 and he 
died in 2002, at which time there were no claims pending.  

The record includes an August 2002 statement from Dr. K. 
which indicates that the veteran had been under treatment for 
severe heart disease and congestive heart failure for many 
years prior to his death.  It was noted that Dr. M., the 
veteran's cardiologist, had been asked whether he felt that 
anxiety and stress would have played a causative role in the 
veteran's cardiac symptoms.  It was noted that while Dr. M. 
did not feel that stress and anxiety played a major role in 
the cause of the cardiac decompensation, he did agree that 
stress would have been a minor contributor to the veteran's 
cardiac decompensation and subsequent death.  The doctor 
indicated that the veteran had been under treatment for 
anxiety with medication for many years prior to his death as 
well.

Private medical records dated from 1968 to 1973 reflect that 
a diagnosis of possible hypertension was made as early as 
October 1968 and that the same month the veteran was treated 
for basilar bronchitis.  Films taken in June 1973 revealed 
bilateral hilar calcifications and relatively clear lung 
fields.  Films taken in February 1989 revealed no acute 
cardiopulmonary abnormalities.

Private medical records dated from 1992 to 2000 show that the 
veteran was treated during that time for conditions including 
hypertension; bronchial asthma; chronic obstructive lung 
disease (COLD-July 1992); congestive heart failure (CHF-
January 1998); chronic obstructive pulmonary disease(COPD-
February 1999); left ventricular enlargement with pulmonary 
hypertension (March 1999); and coronary artery disease (CAD-
January 2000).  

A private medical report of October 2001 shows that the 
veteran had hypertensive heart disease with heart failure, 
which was essentially asymptomatic at that time.  

The veteran was admitted to the emergency room at a private 
medical facility in April 2002 with complaints of dizziness 
and weakness.  A that time symptomatic bradyarrhythmia and 
possible "DIG" toxicity were assessed.  The veteran was 
admitted for treatment of digitalis toxicity due to renal 
failure and cardiomyopathy.  The veteran was transferred on 
May 3, 2002, with diagnoses including: acute digitalis 
toxicity, acute renal failure, CHF, and dementia. 

The veteran was transferred and re-hospitalized from May 3, 
to May 22, 2002, for continued treatment.  Upon discharge it 
was noted that the veteran had clear lung fields and regular 
heart rhythm.  

The veteran presented at a private medical facility emergency 
room on May 24, 2002 after losing consciousness at his 
assisted living home and was admitted for hospitalization 
during which time the veteran's health continued to 
deteriorate and it appears that he suffered from an acute 
phase stroke of the right carotid system.  The veteran 
ultimately died in June 2002.

The appellant presented testimony at a hearing held at the RO 
in July 2003.  The appellant testified to that effect that 
she believed the veteran's service-connected anxiety to be a 
major contributing factor to the veteran's death.  She 
indicated that Dr. M. had been the veteran's cardiologist and 
testified that he had never told her that anxiety was a major 
factor in the veteran's heart condition.  She also indicated 
that the veteran was service-connected for a wound to the 
left arm and noted that as a result the left arm was 
atrophied.




Legal Analysis

        A.  Service Connection for the Cause of the Veteran's 
Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Where a veteran has served for 90 days or more during a 
period of war and a cardiovascular-renal disease, to include 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The appellant states that her late husband was receiving 
60percent VA compensation, 30 percent of which was for an 
anxiety disorder, and maintains that stress or anxiety took 
its toll on her husband over the years and contributed 
directly to his heart disease and cardiac decompensation.  As 
such, she claims that she is entitled to service connection 
for the cause of the veteran's death.

In this case, the death certificate shows that the primary 
and only listed cause of the veteran's death on the death 
certificate was arteriosclerotic heart disease.  The evidence 
does not demonstrate that either a cardiac disorder or 
pulmonary disease, to include hypertension, began during the 
veteran's period of active service or was diagnosed as shown 
by any clinical evidence of record during the first post-
service year.  The veteran's service medical records do not 
reflect treatment for either cardiac or pulmonary problems.

In brief, the medical evidence does not demonstrate the 
presence of cardiac or pulmonary problems during service or 
within the first post-service year.  Since neither a cardiac 
nor pulmonary disability was manifested to a compensable 
degree within one year following the veteran's separation 
from service (that is, by May 1947), the laws and regulations 
whereby that disability can be presumed to have been incurred 
during service are not for application.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).  According to the clinical 
evidence on file, the earliest cardiac manifestation was 
documented in 1968, more than 20 years after the veteran's 
discharge from service, at which time a diagnosis of possible 
hypertension was made.   

At the time of the veteran's death, service connected was in 
effect for scars of the lower left arm and upper left 
forearm, and for anxiety neurosis with psycho-physiological 
gastrointestinal symptomatology, both assigned 30 percent 
evaluations.  The appellant has not specifically maintained 
that the service-connected left arm symptomatology played a 
role in the veteran's death, nor does any evidence of record 
even suggest that this is so.

Primarily, the appellant urges that service-connected anxiety 
contributed to or hastened the veteran's death.  On this 
point, the record contains a medical statement authored by 
Dr. K. referencing an opinion requested from the veteran's 
treating cardiologist, Dr. M.  The statement indicated that 
Dr. M. did not feel that stress and anxiety played a major 
role in the cause of the cardiac decompensation, but did 
agree that stress would have been a minor contributor to the 
veteran's cardiac decompensation and subsequent death.  There 
is essentially no other medical opinion or clinical evidence 
of record pertaining to the relationship between service-
connected anxiety and the veteran's death. 

The Board acknowledges that the veteran's service-connected 
anxiety and related symptoms of stress have been implicated 
as a minor contributor to the veteran's chronic 
cardiovascular problems which ultimately resulted in his 
death.  However, significantly the veteran's service-
connected anxiety, was not by Dr. M., and has never been 
otherwise implicated by any competent medical opinion or by 
the clinical evidence, as either a primary or contributory 
cause of the veteran's death, or as a factor which 
contributed substantially or materially to the veteran's 
death (i.e., as a factor that combined to cause death; or 
aided or lent assistance to the production of death.  Under 
the applicable VA regulation, 38 C.F.R. § 3.312, such 
evidence must be presented in order to warrant the grant of 
service connection for the cause of the veteran's death.  

A service-connected condition which is shown by the evidence 
to represent only a minor contributory cause of a veteran's 
death does not meet the evidentiary standard required under 
38 C.F.R. § 3.312 to warrant the grant of service connection.  
The appellant herself testified that Dr. M. had never told 
her that anxiety was a major factor in the veteran's heart 
condition, which is consistent with the aforementioned 
opinion offered by Dr. M., as referenced in Dr. K.'s August 
2002 statement.  Moreover, in this case, further evidence 
against the claim includes the lack of reference to either of 
the veteran's service connected conditions, particularly 
anxiety, on the death certificate or in the terminal medical 
records dated in April and May 2002.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, specifically to his service-connected anxiety.  The 
Board has considered the appellant's statements and testimony 
to this effect.  Nevertheless, in this case the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the claimed causal 
relationship between the decedent's death and his military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  As the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for 
the cause of the veteran's death must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

        B.  Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 
1318

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending on the date of the change of 38 
C.F.R. § 3.22, January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC benefits on 
January 21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.

The Board notes that 38 C.F.R. § 3.22 was recently amended in 
December 2005 and now provides, in pertinent part, [f]or 
purposes of this section, "entitled to receive" means that 
the veteran filed a claim for disability compensation during 
his or her lifetime and one of the following circumstances is 
satisfied: [t]he veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
in paragraph (a)(2) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or [a]dditional evidence 
submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section.  See 70 Fed. Reg. 72211-01 (December 
2, 2005).  

While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 38 U.S.C.A. § 
1318 in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Specifically, in the December 2003 statement 
of the case, she was advised of 38 C.F.R. § 3.22 prior to the 
December 2005 amendment, which included the provision 
relating to clear and unmistakable error in a decision issued 
during the veteran's lifetime.  Moreover, as discussed below, 
the appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994). Therefore, the 
Board will proceed with the adjudication of the appellant's 
claim on the merits.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  He was service-connected for 2 disabilities during his 
lifetime, evaluated as 30 percent each, with a combined 
evaluation of 50 percent which was assigned from 1970 until 
his death in 2002.  The veteran clearly did not meet the 
durational requirement for a total disability rating in 
existence during his lifetime under 38 U.S.C.A. § 1318, in 
that he was not rated at 100 percent for at least the first 
five years after his discharge from service, and he was also 
not rated totally disabled for at least the last 10 years of 
his life. 

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The appellant has 
not pled clear and unmistakable error in any of the prior 
rating decisions, such that would have entitled the veteran 
to a total rating.

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, as 
the veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


